                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
In re the matter of:                         NO. 20 B 16936

        Ramon M. Santiago                           Judge A. Benjamin Goldgar

                Debtors                         Chapter 13 (Lake)
                                     NOTICE OF MOTION
TO:
        Ramon M. Santiago                             David M. Siegel
        1635 Station Park Drive                       Via electronic notification
        Grayslake, IL 60030
        Via regular mail                     Glenn B. Stearns
                                             Via electronic notification
        PLEASE TAKE NOTICE that on September 17, 2021 at 9:30 a.m., I will appear before
the Honorable A. Benjamin Goldgar, Bankruptcy Judge, or any judge sitting in that judge’s
place, and present the Motion of Ford Motor Credit Company LLC, a copy of which is attached.
        This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:
        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.
        To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.
        Meeting ID and password. The meeting ID for this hearing is 160 817 7512 and the
password is 623389. The meeting ID and password can also be found on the judge’s page on the
court’s web site.
        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
Christopher H. Purcell                       FORD MOTOR CREDIT COMPANY LLC
112 Cary Street
Cary, Illinois 60013                         By: /s/ Christopher H. Purcell
Shermlaw13@aol.com                                   One of its Attorneys
Phone: (312) 372-1487                                Sherman & Purcell, LTD.
                                 CERTIFICATE OF SERVICE
        I, Christopher H. Purcell, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method
indicated on the list on September 3, 2021 before the hour of 5:00 p.m.
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


In re the matter of:                                 NO. 20 B 16936

        Ramon M. Santiago                            Judge A. Benjamin Goldgar

                Debtors                              Chapter 13 (Lake)


                          MOTION TO MODIFY AUTOMATIC STAY
    Now comes Ford Motor Credit Company LLC (hereinafter the “Movant”)., a creditor herein,

by SHERMAN & PURCELL, LTD., its attorneys, and moves this Honorable Court for entry of

an Order modifying the restraining provisions of §362 of the Bankruptcy Code, and in support

thereof respectfully represents as follows:

    1. The Movant is a secured creditor of the Debtor. The Statement to Accompany Motions

for Relief from Stay is attached hereto and incorporated herein including, but not limited to the

description of the collateral.

    2. The Debtor has not offered, and Movant. is not receiving, adequate protection for its

secured interest or depreciating value and that said motor vehicle is not necessary to an effective

reorganization by the Debtor.

    3. The Movant will suffer irreparable injury, harm and damage should it be delayed in taking

possession of the motor vehicle aforesaid and foreclosing its security interest therein. The

Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order.

    4. The debtor is to make the payments directly pursuant to the terms of the confirmed plan.

Since the filing of the case the Debtor has made the following payments:

10/06/20 10/06/20 8080 REGULAR PAYMENT           945.97
11/09/20 11/09/20 8080 REGULAR PAYMENT          1,000.00
12/02/20 12/02/20 8080 REGULAR PAYMENT           883.19
01/05/21 01/05/21 8080 REGULAR PAYMENT           627.73
02/19/21 02/22/21 8080 REGULAR PAYMENT           318.24
03/23/21 03/23/21 8080 REGULAR PAYMENT          1,564.95
06/30/21 06/30/21 8080 REGULAR PAYMENT          1,500.00
    The current default is $1,010.92 with another payment coming due and owing on September

12, 2021 for an additional $627.73. This default amount is prior to attorney’s fees and costs.

   WHEREFORE, the Movant prays that this Honorable Court enter an Order modifying the

restraining provisions of §362 of the Bankruptcy Code to permit the said Movant to take

possession of and foreclose its security interest in a certain 2018 Ford Edge, VIN

2FMPK3K91JBC28302 and for such other and further relief as this Court may deem just.


Christopher H. Purcell                   FORD MOTOR CREDIT COMPANY LLC.
Sherman & Purcell, LTD.
112 Cary Street                          BY: ___/s/ Christopher H. Purcell ____
Cary, Illinois 60013                           One of its Attorneys
Shermlaw13@aol.com
Phone: (312) 372-1487
Attorney for Ford Motor Credit Company LLC
